
	

115 S2223 IS: Good Neighbor Authority Improvement Act
U.S. Senate
2017-12-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 2223
		IN THE SENATE OF THE UNITED STATES
		
			December 13, 2017
			Ms. Baldwin (for herself, Mr. Johnson, and Ms. Klobuchar) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and Forestry
		
		A BILL
		To amend the Agricultural Act of 2014 to clarify forest, rangeland, and watershed restoration
			 services under good neighbor agreements.
	
	
 1.Short titleThis Act may be cited as the Good Neighbor Authority Improvement Act. 2.Definition of forest, rangeland, and watershed restoration servicesSection 8206(a) of the Agricultural Act of 2014 (16 U.S.C. 2113a(a)) is amended—
 (1)in paragraph (3)(B)(i), by striking areas; or and inserting the following:  areas, other than the reconstruction, repair, or restoration of a National Forest System road that is—(I)necessary to carry out authorized restoration services pursuant to a good neighbor agreement; and (II)in the case of a National Forest System road that is determined to be unneeded in accordance with section 212.5(b)(2) of title 36, Code of Federal Regulations (as in effect on the date of enactment of the Good Neighbor Authority Improvement Act), decommissioned in accordance with subparagraph (A)(iii)—
 (aa)in a manner that is consistent with the applicable travel management plan; and (bb)not later than 3 years after the date on which the applicable authorized restoration services project is completed; or;
 (2)by redesignating paragraphs (6) and (7) as paragraphs (7) and (8), respectively; and (3)by inserting after paragraph (5) the following:
				
 (6)National Forest System roadThe term National Forest System road has the meaning given the term in section 212.1 of title 36, Code of Federal Regulations (as in effect on the date of enactment of the Good Neighbor Authority Improvement Act)..
			
